Citation Nr: 0701586	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
 in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for right ear hearing loss. 

FINDINGS OF FACT

1.  A right ear hearing loss disability for VA purposes was 
not exhibited in service.  

2.  There is no evidence of a compensable sensorineural 
hearing loss within one year after discharge from service, 
and the preponderance of the evidence is against a finding 
that the veteran's hearing loss disability is related to 
active service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during active service, no may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required     to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter in June 2004 and February 
2005.  The originating agency specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record contains VA examination 
reports and VA outpatient records.  The veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The veteran's claim was initially adjudicated in January 
2005.  A second notice letter was sent in February 2005.  The 
record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim for 
service connection for bilateral hearing loss, no disability 
rating or effective date will be assigned, so
there can be no possibility of any prejudice to the appellant 
under the holding
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
above reasons, it
is not prejudicial to the appellant for the Board to proceed 
to finally decide 
the issue discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369
 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

The veteran was on active duty from July 1966 to April 1970 
in the United States Navy where he served as a mechanic on an 
aircraft carrier. 

For service connection to be established there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A review of the veteran's service medical records (SMRs) 
reveals the following information.  His June 1966 entrance 
audiometric examination demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
NR
30
LEFT
NA
NA
NA
NA
NA

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are American 
Standards Association (ASA) units and have been converted to 
International Standards Organization (ISO) units for proper 
comparison for the veteran's 1966 entrance examination.) 

In August 1967, the veteran was seen for left ear complaints, 
and his right ear was reported to be within normal limits.  
His April 1970 discharge examination demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
NA
NA
NA
NA
NA

The veteran's service medical records demonstrate that his 
right ear hearing capacity is relatively unchanged from 
entrance to discharge and did not deteriorate.

In 1997, an audiology report from Midwest Ear, Nose and 
Throat Associates reflects a hearing loss for VA purposes in 
the right ear. In a January 2003 letter, Dr. William Mangum 
stated that the veteran has bilateral neurosensory hearing 
loss. He further stated that the veteran's "condition could 
have started when he had excessive noise exposure in Air 
Force." Dr. Mangum provided no analysis to support his 
statement.

The veteran underwent a VA audio examination in November 
2004.  He reported bilateral hearing loss since his military 
service when he was exposed to aircraft engine noise. He has 
also had recreational and occupational noise exposure, not 
further identified, since service.  On audiometric testing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
60
65
LEFT
NA
NA
NA
NA
NA

The average decibel loss was 58.  Speech recognition score 
using the Maryland CNC wordlist was 96 percent for the right 
ear.  The VA examiner noted mild to severe mixed hearing loss 
for the right ear with good bilateral word recognition. 
 
The VA examiner reviewed the claims folder in her November 
2004 report and noted the veteran's military noise exposure 
history as well as the significant thresholds shift for his 
left ear documented during service. The examiner noted that 
since the thresholds for the right ear did not change as they 
did for the left ear 
at entrance and separation, it was not as likely as not that 
the veteran's present hearing deficit in the right ear was 
related to his active military service. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Evidence from the November 2004 VA audiogram reflects that 
the veteran currently has bilateral hearing loss for VA 
purposes, thereby satisfying the first element of his service 
connection claim.  

The SMRs did not demonstrate the presence of hearing loss by 
VA standards in the right ear. There is no evidence of right 
ear sensorineural hearing loss within one year of the 
veteran's discharge from service.  The first post-service 
medical evidence of right ear hearing loss for VA purposes is 
dated in 1997, nearly three decades following the veteran's 
discharge from service.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's current right ear 
hearing loss is related to active service.  The only etiology 
opinion in the record addressing this point is that provided 
in the 
November 2004 VA examination report, and it supports a 
conclusion that the veteran's current right ear hearing loss 
is most likely not related to his period of active duty from 
1966-1970.

The Board acknowledges the veteran's own statements to the 
effect that his hearing loss is his right ear is service 
related because the hearing in his left ear decreased during 
service related to military noise exposure. However, the 
evidence of record does not indicate that he possesses 
medical expertise, and he is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Thus, while there is a current diagnosis of hearing loss for 
the right ear, the 
preponderance of the evidence is against a finding that such 
disability is related to service.  Accordingly, the claim 
must be denied.  


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


